Citation Nr: 1021890	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for sexual dysfunction, 
claimed as impaired libido, erectile dysfunction, and a 
deformed penis.

5.  Entitlement to an initial rating in excess of 30 percent 
for a traumatic brain injury with residuals of cognitive 
decline; adjustment disorder, mixed with anxiety and 
depressed mood, effective November 16, 2006.  

6.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) and a depressive 
disorder, not otherwise specified, effective October 23, 
2008.

7.  Entitlement to a rating in excess of 40 percent for the 
residuals of a traumatic brain injury with cognitive decline 
and memory loss, effective October 23, 2008.  

8.  Entitlement to a rating in excess of 30 percent for 
posttraumatic headaches, effective October 23, 2008.

9.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a left hip contusion and strain, status 
post tendon revision, effective November 16, 2006.

10.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus, effective November 16, 2006.

11.  Entitlement to an initial rating in excess of 10 percent 
for eczema/dermatitis, effective November 16, 2006.

12.  Entitlement to an initial compensable rating for a right 
elbow coronoid process spur, effective November 16, 2006.

13.  Entitlement to an initial compensable rating for 
degenerative joint disease of the first metatarsophalangeal 
joint, status post first metatarsal osteotomy, effective 
November 16, 2006.

14.  Entitlement to an initial compensable rating for 
hypertension, effective November 16, 2006.

15.  Entitlement to an initial compensable rating for 
irritable bowel syndrome, effective November 16, 2006.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from September 1974 to 
December 1989 and from June 2004 to November 2006.  He also 
had subsequent service in the Reserve and was called to 
active service in June 2004 in support of Operation Iraqi 
Freedom.  He had service in Southwest Asia from August 2004 
to July 2005, where his awards and decorations included the 
Combat Action Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in May and August 2007 
and July 2009.

In May 2007, the RO granted the Veteran's claimed of 
entitlement to service connection for adjustment disorder, 
mixed with anxiety disorder and depressed mood.  The RO 
assigned a 30 percent disability rating for that disorder, 
effective November 18, 2006.  

In August 2007, following a VA examination, the RO granted 
entitlement to service connection for a traumatic brain 
injury with residual cognitive decline.  However, because 
cognitive decline was rated as a mental condition, the RO 
found that it was unable to grant a separate rating for that 
disorder.  38 C.F.R. § 4.14 (2007).  Consequently, the RO 
characterized the disorder as a traumatic brain injury with 
residuals of cognitive decline; adjustment disorder, mixed 
with anxiety disorder and depressed mood.  The initial 30 
percent rating was confirmed and continued, effective 
November 18, 2006.  

During the pendency of this appeal, the criteria for 
traumatic brain injuries were revised.  See 73 Fed. Reg. 
54693 (Sept. 23, 2008).  The effective date for those 
revisions was October 23, 2008.  See 38 C.F.R. § 4.124, Note 
(5).  For claims received by VA prior to that effective date, 
a veteran was to be rated under the new criteria or the old 
criteria, whichever was more favorable.  However, the 
effective date of the new rating could be no earlier than 
October 23, 2008.  

In July 2009, the RO granted entitlement to service 
connection for PTSD, post-traumatic headaches, and memory 
loss, all effectively associated with the Veteran's traumatic 
brain injury.  Pursuant to the revisions for rating traumatic 
brain injuries, the RO recharacterized the Veteran's 
traumatic brain injury assigned separate ratings for the 
associated residuals:  PTSD and depressive disorder, not 
otherwise specified, were evaluated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411; a traumatic 
brain injury with residuals of cognitive decline and memory 
loss was evaluated as 40 percent disabling, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045; and posttraumatic headaches 
were evaluated as 30 percent disabling, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Those ratings all became 
effective October 23, 2008, the date of the liberalizing 
legislation.  38 C.F.R. § 3.114 (2008).  For the period from 
November 16, 2006 through October 22, 2008, the RO confirmed 
and continued the 30 percent rating which had been in effect 
for a traumatic brain injury with residuals of cognitive 
decline and memory loss.  38 C.F.R. § 4.124a, Diagnostic Code 
8045 (2006).  Because the Veteran was not granted the maximum 
rating for PTSD, a traumatic brain injury with residuals of 
cognitive decline and memory loss, and headaches, the Board 
retains jurisdiction over those issues.  

The issues of entitlement to service connection for sexual 
dysfunction and for an increased rating for the Veteran's 
service-connected psychiatric disabilities, traumatic brain 
injury, and headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The presence of fibromyalgia has not been established.

2.  The presence of right ear hearing loss disability has not 
been established.

3.  The Veteran's gastroesophageal reflux disease was first 
manifested after service, and preponderance of the competent 
evidence of record shows that it is unrelated thereto.

4.  Since service connection became effective November 16, 
2006, the Veteran's left hip strain and contusion, status 
post tendon revision, has been manifested primarily by 
complaints of stiffness, weakness, and intermittent swelling, 
tenderness on objective demonstration, and limitation of 
motion with left hip flexion to at least 65 degrees.

5.  Since service connection became effective November 16, 
2006, the Veteran's pes planus has been productive of no more 
than severe impairment.

6.  Since service connection became effective November 16, 
2006, the Veteran's service-connected eczema/dermatitis has 
primarily affected a non-exposed area which constitutes more 
than 5 percent but less than 20 percent of his total body 
area and does not affect the range of motion of any affected 
part.  

7.  Since service connection became effective November 16, 
2006, the Veteran's service-connected right elbow disability 
has been manifested primarily complaints of decreased grip 
strength and impaired lifting ability, tenderness to 
palpation, and limitation of motion with extension to zero 
degrees, and flexion to 125 degrees.

8.  Since service connection became effective November 16, 
2006, the Veteran's service-connected disability of the left 
metatarsophalangeal has been productive of no more than 
moderate impairment

9.  Since service connection became effective November 16, 
2006, the Veteran has been taking continuous medication to 
control his hypertension; however, he does not currently 
have, nor does he have a history of diastolic readings of 100 
or above.

10.  Since service connection became effective November 16, 
2006, the Veteran's irritable bowel syndrome has been 
manifested primarily by mild impairment with disturbances of 
bowel function and occasional episodes of abdominal distress.  


CONCLUSIONS OF LAW

1.  The claimed fibromyalgia is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The claimed right ear hearing loss disability is not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2009).

3.  The claimed gastroesophageal reflux disease is not the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  Since service connection became effective November 16, 
2006, the criteria for a rating in excess of 10 percent for 
the residuals of a left hip contusion and strain, status post 
tendon revision have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5024 
(2009).

5.  Since service connection became effective November 16, 
2006, the criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2009).

6.  Since service connection became effective November 16, 
2006, the criteria for a rating in excess of 10 percent for 
eczema/dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.118, Diagnostic Code 7806 (2009).

7.  Since service connection became effective November 16, 
2006, the criteria for a compensable rating for a right elbow 
coronoid process spur have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5024 (2009).

8.  Since service connection became effective November 16, 
2006, the criteria for a compensable rating for degenerative 
joint disease of the first metatarsophalangeal joint, status 
post osteotomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4,20, 4.40, 4.45, 4.71a, Diagnostic Code 5283 
(2009).

9.  Since service connection became effective November 16, 
2006, the criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, 
Diagnostic Code 7101 (2009).

10.  Since service connection became effective November 16, 
2006, the criteria for a compensable rating for irritable 
bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for fibromyalgia, right ear 
hearing loss disability, and gastroesophageal reflux disease 
and the claims for increased ratings for left hip disability, 
pes planus, eczema/dermatitis, a right elbow disability, 
degenerative joint disease of the first metatarsophalangeal 
joint, hypertension, irritable bowel syndrome.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In May 2007, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application for service connection or for 
an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
worsened and the manner in which such worsening had affected 
his employment and daily life.  38 U.S.C.A. § 5103(a).  VA 
also set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records, 
dated from June 1996 through October 1997, reflecting the 
Veteran's treatment by Leonard R. Ozerkis, M.D.; records, 
dated from October 2005 through July 2006, reflecting 
treatment by or through Dr. Brian D. Bradthauer; records, 
dated from September 2003 through November 2006, reflecting 
the Veteran's treatment by or through South Lincoln Medical 
Group; records, dated from November 2006 through January 
2007, reflecting the Veteran's treatment by or through 
Capital Medical; a December 2006 statement from the Veteran's 
wife; VA records reflecting the Veteran's treatment from May 
2007 through July 2009; records, dated in October and 
November 2005, reflecting the Veteran's treatment by or 
through the Nebraska Surgery Center; records, dated in 
September and October 2006, reflecting the Veteran's 
treatment by or through Dr. Steven V. Hagan; records from 
Anthony J. Ross, M.D., reflecting the Veteran's treatment 
through May 2007; and VA records reflecting the Veteran's 
treatment from May 2007 through July 2009.  On multiple 
occasions in 2007 and in August and December 2008, VA 
examined the Veteran to determine the nature and etiology of 
his claimed fibromyalgia, right ear hearing loss disability, 
and gastroesophageal reflux disease.  VA also examined the 
Veteran to determine the extent of impairment due to his 
service-connected left hip disability; pes planus; 
eczema/dermatitis; right elbow disability; degenerative joint 
disease of the first metatarsophalangeal joint; hypertension; 
and irritable bowel syndrome.

The VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records, interviewed and examined the 
Veteran, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In sum, with respect to the issues of entitlement to service 
connection for fibromyalgia, right ear hearing loss 
disability, and gastroesophageal reflux disease and the 
claims for increased ratings for left hip disability, pes 
planus, eczema/dermatitis, a right elbow disability, 
degenerative joint disease of the first metatarsophalangeal 
joint, hypertension, irritable bowel syndrome, the Veteran 
has been afforded a meaningful opportunity to participate in 
the development of his appeal.  He has not identified any 
outstanding evidence which could support any of those claims; 
and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
or that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the noted issues.

Analysis

The Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, VA revised its regulations with 
respect to secondary service connection.  71 Fed. Reg. 52,744 
(September 7, 2006) (now codified at 38 C.F.R. § 3.310 
(2006)).  In particular, VA added rules for aggravation of 
nonservice-connected disabilities.  38 C.F.R. § 3.310(b).

Under the revised rules, any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  Id.

Fibromyalgia

The service treatment records are negative for any complaints 
or clinical findings of fibromyalgia.  Nevertheless, in April 
2007, the Veteran was examined by VA to determine the nature 
and etiology of any joint/muscle pain found to be present.  
Following the examination, the examiner concluded that there 
was no evidence to support a diagnosis of fibromyalgia.  

Right Ear Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for any 
complaints or clinical findings of a right ear hearing loss 
disability.  During the Veteran's September 1974 service 
entrance examination, he demonstrated the following puretone 
thresholds at the indicated decibel levels (hertz):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
No 
Report 
(NR)
0
LEFT
5
0
0
NR
5

Speech audiometry was not performed.
In September 1985, it was noted that a March 1985 audiogram 
had shown a mild hearing loss in the Veteran's left ear.  The 
following puretone thresholds were reported at the indicated 
decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
20
35
LEFT
20
20
20
30
25

Speech audiometry was not performed.

During the Veteran's December 1989 service separation 
examination, he demonstrated the following puretone 
thresholds at the indicated decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
0
10
15
20

Speech audiometry was not performed.

During the Veteran's May 2004 service retention examination, 
he demonstrated the following puretone thresholds at the 
indicated decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
10
25
LEFT
10
15
15
15
20

Speech audiometry was not performed.

During service in May 2006, the complained that he was hard 
of hearing in his right ear.
In April 2007, VA audiologic testing revealed, the following 
puretone thresholds at the indicated decibel levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
10
LEFT
10
0
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.

Although the VA examiner concluded that the Veteran had a 
mild to moderate sensorineural hearing loss in his right ear 
and that there had been a significant threshold shift in the 
right ear attributable to noise exposure in service, the 
foregoing puretone thresholds and speech recognition scores 
do not meet of more nearly approximate the criteria for a 
hearing loss disability as defined by VA.  Therefore, service 
connection for hearing loss disability is not warranted, and 
the appeal is denied.

Gastroesophageal Reflux Disease

The service treatment records are negative for any complaints 
or clinical findings of gastroesophageal reflux disease.  
Nevertheless, in April 2007, the Veteran was examined by VA 
to determine the nature and etiology of any gastrointestinal 
disability found to be present.  The relevant diagnoses were 
irritable bowel syndrome and dyspepsia associated, in part, 
with reflux.  Although service connection was ultimately 
granted for irritable bowel syndrome, there was no competent 
evidence of relationship between the Veteran's reflux and 
service.  Absent competent evidence of a nexus to service, 
service connection is not warranted.  Accordingly, the appeal 
is denied.

Additional Considerations

In arriving at these decisions, the Board has considered the 
representative's contentions that VA failed to adequately 
examine the Veteran to determine the nature and etiology of 
the various disabilities for which he claims service 
connection.  In particular, the Veteran's representative 
notes that with respect to gastroesophageal reflux disease, 
the VA examiner failed to consider the factors set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In determining the 
adequacy of assigned disability ratings, consideration must 
be given to factors affecting functional loss, such as a lack 
of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In light of the foregoing, the representative requests that 
Veteran be reexamined so that VA may adequately develop his 
claims.  Such examinations are scheduled when the medical 
evidence accompanying a particular claim is not adequate for 
rating purposes. 38 C.F.R. 3.326(a) (2009).  

In this case, however, the medical evidence is adequate for 
rating purposes as it is completely negative for any 
competent evidence suggesting a relationship between the 
Veteran's fibromyositis, right ear hearing loss disability, 
or gastroesophageal reflux disease and service.  Indeed, the 
only evidence of such a nexus comes from the Veteran.  While 
he is competent to report evidence which is capable of lay 
observation, he is not competent to provide conclusions which 
require medical expertise, such as the diagnosis or etiology 
of a particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  In this regard, the Board has 
carefully considered the Veteran's contentions that he 
sustained acoustic trauma from the sound of gunfire in 
service.  Even if that was the case, there is no competent 
evidence that it resulted in hearing loss disability as 
defined by VA.  Accordingly, the request for an additional 
examination is denied.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  In requesting a reexamination, the Veteran 
must come forward with at least some evidence that there has 
in fact been a material change in his or her disability or 
that the current rating may be incorrect.  38 C.F.R. § 3.327 
(2009)  

The representative's contentions, notwithstanding, neither he 
nor the Veteran have presented any competent evidence that 
any of the claimed disorders are in any way related to 
service or to a service-connected disability.  The only 
reports of a nexus between the Veteran's claimed 
fibromyalgia, right ear hearing loss disability, and 
gastroesophageal reflux disease and service or service-
connected disability come from the Veteran.  As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation, e.g., his various symptoms.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis of those symptoms or the 
cause of a particular disability.  38 C.F.R. § 3.159(a).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  As such it is not probative of any of the 
foregoing service connection claims.  To perform an 
additional examination under such circumstances would be 
tantamount to a fishing expedition to determine if there 
might be some unspecified information which could possibly 
support a claim.  However, VA's duty to assist the Veteran in 
the development of his claim is not a license for a fishing 
expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Therefore, an additional examination is not 
warranted.  

In this regard, the Board acknowledges that the Veteran need 
not prove any of his service connection claims with absolute 
certainty.  However, in order to prevail, he must support 
each claim.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  
At the very least, he must present competent evidence, which 
when weighed and evaluated, is in relative equipoise.  That 
is, there must be an approximate balance of evidence both for 
and against the claim.  Although such evidence may not 
satisfactorily prove or disprove the claim, the Board may be 
able to grant the claim, after resolving all reasonable doubt 
in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.102 (2009).  

In this case, however, the Veteran has not provided any 
competent evidence of a nexus between the claimed 
fibromyalgia, right ear hearing loss disability, 
gastroesophageal reflux disease, and service or service-
connected disability.  Absent such evidence, the Board 
concludes that the preponderance of the competent evidence of 
record is against those claims.  Therefore, the doctrine of 
reasonable doubt is not applicable.  

The Increased Rating Claims

The Veteran seeks entitlement to increased ratings for his 
service-connected residuals of a traumatic brain injury with 
cognitive decline and memory loss; PTSD and a depressive 
disorder, not otherwise specified; residuals of a traumatic 
brain injury with cognitive decline and memory loss; 
posttraumatic headaches; residuals of a left hip contusion 
and strain, status post tendon revision; bilateral pes 
planus; eczema/dermatitis; a right elbow coronoid process 
spur; degenerative joint disease of the first 
metatarsophalangeal joint, status post first metatarsal 
osteotomy; hypertension; and irritable bowel syndrome.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the Veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an initial 
rating award is at issue (as for many of the service-
connected disabilities in this case), separate ratings can be 
assigned for separate periods from the time service 
connection became effective.).  Therefore, the following 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Left Hip

In its May 2007 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for the residuals 
of a left hip contusion and strain, status post tendon 
revision.  The RO assigned a 10 percent schedular evaluation, 
effective November 18, 2006.  

The Veteran's left hip contusion and strain is rated by 
analogy to tenosynovitis.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5024.  Tenosynovitis is rated based on the 
limitation of motion of affected part, i.e the thigh.  A 10 
percent rating is warranted when flexion of the thigh is 
limited to 45 degrees.  A 20 percent rating is warranted when 
flexion of the thigh is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  

In March 2007, Anthony J. Ross, M.D., reported that the 
Veteran had injured himself in a fall in Iraq and that he had 
reportedly undergone four surgeries on his left hip.  Dr. 
Ross stated that the multiple surgeries did not resolve the 
problem and stated that another could be necessary.  However, 
he advised against it, because of difficulty/complications 
from the previous surgery, including respiratory arrest.  
Nevertheless, he concluded that the Veteran was permanently 
and totally disabled due to his injuries and complications.

Dr. Ross' opinion notwithstanding, the evidence or record, 
including additional reports from Dr. Ross; VA outpatient 
treatment records; and the reports of the VA examinations, 
performed in April and June 2007 and June and August 2008 
disclose that the Veteran's left hip strain and contusion, 
status post tendon revision, is manifested primarily by 
complaints of stiffness, weakness, and intermittent swelling, 
tenderness on objective demonstration, and limitation of 
motion.  However, he is able to flex the left hip to at least 
65 degrees, and repetitive testing does not result in 
additional loss of motion, weakness, lack of endurance, or 
incoordination.  Moreover, there are no findings of swelling, 
deformity, heat, or discoloration.  On balance, such findings 
meet or more nearly approximate the criteria for a 10 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5204.  Therefore, an increased initial rating is not 
warranted, and the appeal is denied.

In arriving at this decision, the Board notes that in its 
September 2008 rating action, the RO granted entitlement to 
service connection for chronic lumbosacral strain, 
degenerative disc disease, and iliacus a psoas muscle 
atrophy, secondary to the Veteran's service-connected 
residuals of a left hip contusion/strain, status post 
surgical tendon revision.  The RO assigned a 40 percent 
evaluation, effective July 10, 2008, the date the RO received 
the Veteran's claim.  Consequently, the manifestations of 
those disabilities have not been rated with respect to the 
claim for an increased rating for the service-connected 
residuals of a left hip contusion/strain, status post 
surgical tendon revision.  38 C.F.R. § 4.14.

During a June 2008 VA orthopedic consultation, the Veteran 
complained of progressive tingling, numbness, and weakness of 
the entire left lower extremity.  On examination, the Veteran 
was able to flex his right hip from zero to 100 degrees and 
his service-connected right hip from zero to 65 degrees.  His 
sensation in his left lower extremity was reportedly 
diminished and his strength in that extremity was 4/5.  His 
reflexes were 2+ and equal at the knees and 1+ and equal at 
the ankles; and his toes were downgoing.  
Following an August 2008 consultation with the VA 
neurosurgery service, the consulting physician opined that 
the Veteran's left lower extremity complaints were the result 
of his left hip contusion/strain, rather than his service-
connected low back disability.

In any event, iliacus and iliopsoas muscle atrophy associated 
with the Veteran's lumbosacral strain and degenerative disc 
disease, and, neurologic manifestations associated with the 
Veteran's left lower extremity have been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  To rate the 
manifestations of those disabilities again under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5204 would constitute the prohibited 
practice of pyramiding, that is, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2009).  

Pes Planus

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 10 percent rating is warranted for 
moderate impairment, manifested by the weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 30 percent rating is warranted for severe 
bilateral impairment, manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
warranted for pronounced bilateral impairment, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The evidence, such as the report of the April 2007 VA 
examination shows that the Veteran's pes planus is manifested 
primarily by complaints of pain and is productive of mild to 
moderate impairment.  Although the Veteran occasionally wears 
arch supports, he does not, generally, use a prosthetic 
appliance such as s cane or crutches to get around  Moreover, 
the evidence is negative for findings marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation.  As such, he does not meet or more nearly 
approximate the schedular criteria for an initial rating in 
excess of 10 percent.

Eczema/Dermatitis

Eczema and dermatitis are rated in accordance with the 
criteria in  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 
percent rating is warranted for eczema. when at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
are affected, or; when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the 
previous 12-month period.  A 30 percent rating is warranted 
when 20 to 40 percent of the entire body or 20 to 40 percent 
of the exposed areas is affected, or; when systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, is 
required for a total duration of six weeks or more, but not 
constantly, during the previous 12-month period.  

Also potentially applicable in rating the Veteran's eczema 
are the diagnostic codes applicable to rating scars 
(Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118.

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent rating for an area or areas exceeding 6 square inches 
(39 sq. cm.) and a 20 percent for area or areas exceeding 
12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (2).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The competent evidence of record, such as the report of the 
August 2007 VA dermatologic examination, shows that the 
Veteran's service-connected skin disorder affects more than 5 
percent but less than 20 percent of his total body area.  
Primarily, it affects the back and chest, rather than an 
exposed area of the body.  There is no competent evidence, 
however, that it is deep or affects an area greater than 
twelve but less than seventy-two square inches.  There is 
also no competent evidence that it affects the range of 
motion of any affected part.  Although the Veteran was 
reportedly being treated by Dr. Ross for a skin disorder, Dr. 
Ross's records are negative for such treatment.  While the 
Veteran occasionally uses topical medication and antibiotics 
to treat his skin disorder, there is no competent evidence of 
record that he requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

In sum, since service connection became effective November 
18, 2006, the manifestations of the Veteran's service-
connected skin disorder meet or more nearly approximate the 
schedular criteria for a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Accordingly, the current 
rating is confirmed and continued, and the appeal is denied.

The Right Elbow

In evaluating impairment of the upper extremities, it is 
often important to determine the Veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  
In this case, the Veteran is right handed.

The disability rating assigned for the Veteran's service-
connected right elbow disability is based on limitation of 
motion of the right forearm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206 and 5207.  A noncompensable rating for the major 
forearm is warranted when flexion is limited to 110 degrees.  
A 10 percent rating is warranted when flexion of the major 
forearm is limited to 100 degrees or extension is limited to 
45 or 60 degrees.  A 20 percent rating is warranted when 
flexion of the major forearm is limited to 90 degrees or 
extension is limited to 75 degrees.  

A review of the evidence discloses that the Veteran's 
service-connected right elbow disability is manifested 
primarily complaints of decreased grip strength and impaired 
lifting ability, tenderness to palpation.  Right elbow motion 
with extension to zero degrees, flexion to 125 degrees, 
pronation from zero to 70 degrees and supination from zero to 
75 degrees.  However, there is no associated warmth, 
discoloration, or effusion, and repetitive motion does not 
result in an additional loss of motion, weakness, lack of 
endurance, or incoordination.  Although the Veteran takes 
medication for arthritis, there is no evidence that he is 
followed medically for his right elbow disorder or that he 
wears a brace, sling, wrap, or other prosthetic appliance.

In light of the foregoing the Board is of the opinion that 
the manifestations of the Veteran's service-connected right 
elbow disability are those contemplated by his current 10 
percent rating.  Therefore, an increased rating is not 
warranted, and the appeal is denied.

The First Metatarsophalangeal Joint

The Veteran's service-connected disability of the first 
metatarsophalangeal joint is rated by analogy to malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5283.  A 10 percent rating is 
warranted for moderate disability, while a 20 percent rating 
is warranted for moderately severe disability.  

In every instance, as here, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The competent evidence of record, such as the report of the 
April 2007 VA examination, shows that in 2005, the Veteran 
underwent an osteotomy of the first left metatarsophalangeal 
joint.  He reported that during the previous year, he had 
missed approximately 12 weeks of work, in part, due to his 
left foot.  On examination, there was a 10 cm by 0.2 cm 
surgical scar across the dorsal aspect of the joint.  The 
joint was tender to palpation; however, there was no 
tenderness or breakdown of the scar, nor was there any 
adherence to the underlying tissue.  Moreover, there was no 
keloid formation, elevation or depression of the scar, or 
underlying tissue loss.  There was noticeable shortening of 
the first metatarsal and some limitation of motion of the 
metatarsophalangeal joint with zero to 10 degrees of 
dorsiflexion on the left, compared to zero to 80 degrees on 
the right.  There was zero to 5 degrees of plantar flexion on 
the right, compared to zero to 25 degrees on the left.  The 
Veteran experienced decreased mobility at work with a 
consequent impairment in his ability to lift and carry.  
There was a severe impact on his ability to participate in 
sports and a moderate impact on his ability to carry out 
chores, shopping, exercise, and recreation.  There was a mild 
impact on his ability to travel and drive, and no effect on 
feeding, bathing, toileting, dressing, and grooming.  the 
scar did not limit that function of any joint.  It was noted 
that, occasionally, the Veteran wore arch supports for pes 
planus but no additional padding or special shoe to 
accommodate the first left metatarsophalangeal joint.  

Overall, the preponderance of the evidence shows that the 
Veteran's service-connected disability of the left 
metatarsophalangeal is productive of no more than moderate 
impairment.  That level of impairment is contemplated by his 
current 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  Accordingly, that rating is confirmed 
and continued, and the appeal is denied.



Hypertension

Hypertension is rated in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  For VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic blood pressure 
of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1.  

A 10 percent rating is warranted when the diastolic pressure 
is predominantly 100 or more, or; when the systolic pressure 
is predominantly 160 or more.  A 10 percent rating is also 
warranted when the Veteran has a history of a diastolic 
pressure of 100 or more and requires continuous medication 
for control.  A 20 percent rating is warranted for 
hypertension, manifested by a diastolic pressure of 
predominantly 110 or more and a systolic pressure of 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evidence, such as the records from Dr. Ross and the 
reports of the Veteran's VA examinations in 2007 and 2008 and 
VA treatment records, shows that since service connection 
became effective, the Veteran has been taking continuous 
medication to control his hypertension.  However, his 
diastolic readings have been, consistently, below 100, and 
there is no competent evidence of record that his 
hypertension affects his usual occupation or the performance 
of his activities of daily living.  Such findings do not meet 
or more nearly approximate the schedular criteria for a 
rating in excess of 10 percent.  Accordingly, the current 
rating is confirmed and continued, and the appeal is denied.



Irritable Bowel Syndrome

The Veteran contends he has alternating constipation and 
diarrhea for which he uses over-the-counter medication.  

Irritable bowel syndrome, irritable colon syndrome, spastic 
colitis, mucous colitis, etc. are rated in accordance with 
38 C.F.R. § 4.114, Diagnostic Code 7319.  A noncompensable 
rating is warranted when there is mild impairment manifested 
by disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate impairment, manifested by frequent episodes of bowel 
disturbance with abdominal distress.  

A review of the evidence, such as the report of the April 
2007 VA examination shows that the Veteran reports cramping, 
bloating, and abdominal pain approximately once a week, as 
well as a history of diarrhea, constipation, indigestion, and 
heartburn.  In December 2008, he also reported mild, 
occasional fecal leakage that did not necessitate the use of 
pads.  In April 2007, such findings reportedly had  a severe 
affect on his toileting and a mild affect on his feeding.  
However, they did not have a significant effect on his usual 
occupation.  Indeed, other than mild, generalized tenderness, 
there have been no objective clinical findings of 
gastrointestinal disability, including irritable bowel 
syndrome.  Moreover, the Veteran remains well fed and well 
nourished and is 6 feet 1 inch tall and weighs at least 258 
pounds.  In addition, the evidence is, generally, negative 
for the treatment of irritable bowel syndrome, and he 
experiences no associated periods of incapacity.  

On balance, such findings show that since service connection 
became effective, the Veteran's irritable bowel syndrome has 
been productive of mild impairment manifested by disturbances 
of bowel function with occasional episodes of abdominal 
distress.  Those manifestations are contemplated by his 
current noncompensable rating; and therefore, an increase is 
not warranted at this time.

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for his 
service-connected left hip disability, bilateral pes planus, 
eczema/dermatitis, right elbow disability, degenerative joint 
disease of the first metatarsophalangeal joint, hypertension, 
and irritable bowel syndrome.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected low back 
syndrome with multi-level arthritis of the lumbosacral spine.  
In this regard, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
low back syndrome. There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria. In short, the 
evidence does not support the proposition that the Veteran's 
low back syndrome with multi-level arthritis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for gastroesophageal reflux 
disorder is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a left hip contusion and strain, status post 
tendon revision, effective November 16, 2006, is denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus, effective November 16, 2006, is denied.

Entitlement to an initial rating in excess of 10 percent for 
eczema/dermatitis, effective November 16, 2006, is denied.

Entitlement to an initial compensable rating for a right 
elbow coronoid process spur, effective November 16, 2006, is 
denied.

Entitlement to an initial compensable rating for degenerative 
joint disease of the first metatarsophalangeal joint, status 
post first metatarsal osteotomy, effective November 16, 2006, 
is denied.

Entitlement to an initial compensable rating for 
hypertension, effective November 16, 2006, is denied.

Entitlement to an initial compensable rating for irritable 
bowel syndrome, effective November 16, 2006, is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
sexual dysfunction, variously claimed as decreased libido, 
erectile dysfunction, and a deformed penis.  He contends that 
it is primarily due to or has been aggravated by a disability 
for which service connection has already been established, 
for example PTSD, depression, or an adjustment disorder with 
anxiety and depressed mood.  However, after reviewing the 
record, the Board is of the opinion that additional 
development of the record is warranted prior to further 
consideration by the Board.

The service treatment records are negative for any complaints 
or clinical findings of sexual dysfunction, claimed as 
decreased libido, erectile dysfunction, or a deformed penis.  
However, they do show that in November 1975, the Veteran was 
treated with antibiotics for a penile discharge.  The 
following month, he was treated for a urinary tract 
infection.

Following a VA psychiatric examination in April 2007, the 
examiner concluded that the Veteran's impaired libido was a 
temporary condition, most likely caused by his medication.  
The examiner did not find evidence of chronic, identifiable 
pathology, manifested by sexual dysfunction.  

During a December 2008 VA examination to evaluate the 
Veteran's traumatic brain injury, it was noted that the 
Veteran's erectile dysfunction was, most likely, caused by 
his psychological condition.

In light of the foregoing, the Board needs to resolve whether 
the Veteran has a temporary or chronic, identifiable 
disability manifested by sexual dysfunction and, if so, the 
etiology.  
The Veteran also seeks entitlement to an increased rating for 
his service-connected psychiatric disability, residuals of a 
traumatic brain injury, and headaches.  As noted above, from 
November 16, 2006 through October 22, 2008, that disability 
was identified as adjustment disorder, mixed with anxiety and 
depression and was rated 30 percent disabling.  Pursuant to 
liberalizing legislation, the Veteran's service-connected 
psychiatric disability was rated as t for PTSD and 
depression, not otherwise specified.  A 50 percent rating was 
assigned for that disability, effective October 23, 2008, the 
effective date of the liberalizing legislation.  

In December 2008, during a VA psychiatric examination, it was 
noted that the Veteran had received treatment at the Lincoln 
Vet Center.  Records of that treatment have not been 
requested for association with the Veteran's claims file; 
however, they could well be relevant to his claim for an 
increased rating for his service-connected psychiatric 
disabilities and residuals of a traumatic brain injury, 
cognitive impairment and memory loss.  Parenthetically, the 
Board notes that during the December 2008 VA psychiatric 
examination, the Veteran's claims file was not made available 
to the examiner for review.

During his December 2008 VA psychiatric examination and 
during a VA neurologic examination, it was also noted that 
the Veteran's psychiatric disability, residuals of a 
traumatic brain injury, and headaches had caused increased 
absenteeism from his job as a driver for the United Parcel 
Service.  During VA outpatient treatment, it was noted that 
he was receiving disability benefits due to his driving 
difficulty.  A copy of the Veteran's employment records have 
not been associated with the claims folder; however, in view 
of the foregoing, they could well be relevant to the rating 
for his service-connected psychiatric disability, residuals 
of a traumatic brain injury, and headaches.
Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's 
counseling/treatment records from the 
Lincoln Vet Center.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain records of the 
Veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

2.  Request that the Veteran provide the 
name and address of each employer for 
whom he worked since November 2006.  

Then, contact each employer/former 
employer and request copies of the 
Veteran's employment records, including, 
but not limited to, attendance records; 
records of tardiness; medical records; 
job descriptions; reports of job 
performance; reports of duty limitations 
or job changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports of 
vocational rehabilitation or job 
retraining; counseling statements; 
letters of appreciation or other 
commendations; customer/client letters; 
reports of union involvement; and reports 
of termination and any associated 
severance pay.  

If the employer/former employers do not 
have such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

For any period that the Veteran was self-
employed, request a letter containing the 
foregoing information from the people who 
hired him, including, but not limited to, 
clients and any contractors or sub-
contractors for whom he worked.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain records of the 
Veteran's employment with any Federal 
agency must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  

If records of the Veteran's employment 
with a private employer are unavailable, 
notify the Veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  Schedule the Veteran for 
neuropsychiatric and genitourinary 
examinations to determine the nature and 
etiology of any sexual dysfunction found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated 
as a result of this remand. 

If a chronic, identifiable disability, 
manifested by sexual dysfunction, 
including, but not limited to, impaired 
libido, erectile dysfunction, and a 
deformity of the penis, is diagnosed, the 
examiner must set forth and explain the 
elements supporting each diagnosis. 

If a chronic, identifiable disability, 
manifested by sexual dysfunction is 
diagnosed the examiner must render an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
(at least a 50/50 chance) that the 
Veteran's sexual dysfunction is due to an 
incident in service, such as his penile 
discharge or urinary tract infection in 
1975.  In addition, the examiner must 
render an opinion with complete rationale 
as to whether it is at least as likely as 
not due to or aggravated by a disability 
for which service connection has already 
been established, particularly 
hypertensive heart disease, or; PTSD and 
depression, or; adjustment disorder with 
anxiety and depressed mood.  

The Veteran is advised that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  When the actions in Part 1 requested 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any additional VA 
examinations.  Then readjudicate the 
following issues:  Entitlement to service 
connection for sexual dysfunction, 
claimed as decreased libido, erectile 
dysfunction, and a deformed penis; 
Entitlement to an initial rating in 
excess of 30 percent for a traumatic 
brain injury with residuals of cognitive 
decline; adjustment disorder, mixed with 
anxiety and depressed mood, effective 
November 16, 2006; Entitlement to a 
rating in excess of 50 percent for PTSD 
and a depressive disorder, not otherwise 
specified, effective October 23, 2008; 
Entitlement to an initial rating in 
excess of 40 percent for a traumatic 
brain injury with cognitive decline and 
memory loss, effective October 23, 2008; 
and Entitlement to a rating in excess of 
30 percent for posttraumatic headaches, 
effective October 23, 2008.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


